Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 03/29/2021 havingclaims 1-20 pending and presented for examination.
Priority
2.  	Application filed on 07/23/2020 is CON of 15/755,579 02/27/2018 PAT 10727921
15/755,579 is a 371 of PCT/JP2016/073332 08/08/2016 FOREIGN APPLICATIONS
JAPAN 2015-217673 11/05/2015 are acknowledged.
Drawings
3.  	The drawings were received on 07/23/2020 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 07/23/2020, 03/29/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 07/23/2020 is accepted by the examiner.
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims  1, 3,12-13, 15-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US Publication  US 20150288474 A1 FUJISHIRO et al. (Hereinafter “FUJISHIRO "). US 20130208604 A1 Lee et al. (Hereinafter “Lee ").20130208604
 	As per claim 1, FUJISHIRO teaches an apparatus comprising: processing circuitry configured to acquire scheduling information from another apparatus: measure a first reference signal non-zero-power (NZP) CSI-RS received from the serving base stations for channel measurement (para [0280-0288], fig. 22, receiving from the serving a base station a CSI value which is a real value for channel measurement): measure a second reference  signal CSR-RS received for interference measurement: and  feed back channel status information including a channel quality indicator (CQI)   based on a ratio of   energy per resource element (EPRE) to CSIERS EPRE, wherein the CQI is reported for each sub-band when a certain condition is satisfied (para [0280-0288], fig. 22,receiving another reference signal interference signal and feedback status for energy calculation based on a ratio of PDSCH energy per resource element (EPRE) to CSIERS EPRE based on the satisfying condition for handover, wherein the CQI is reported for each sub-band when a certain condition is satisfied when the neighbor base station is ready able to send the signal, the information includes energy per station of the data signal with respect to the reference each base station).
 	Lee teaches feed back channel status information including a channel quality indicator (CQI)   based on a ratio of   energy per resource element (EPRE) to CSIERS EPRE,  (para [0138], channel status information including a channel quality indicator may take into account the "Pc" or Pc_int ratio (PDSCH-to-CSI-RS ratio of energy per resource element) corresponding to the interfering point). 20130208604
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of FUJISHIRO by teaches feed back channel status information including a channel quality indicator (CQI)   based on a ratio of   energy per resource element (EPRE) to CSIERS EPRE,  as suggested by Lee, this modification would benefit   FUJISHIRO for enabling use efficiency of a radio resource is reduced because each point consumes a radio resource for one user terminal.
  	As per claim 3 , FUJISHIRO, Lee teaches the apparatus according to claim 2, wherein the processing circuitry is further configured to acquire information   that indicates the ratio corresponding to at least a part of an interference measurement resource (IMR), and the reference signal of the neighbor base station is received by the IMR corresponding to the ratio of the reference signal (para [0264-0278], fig. 21, reference signal of the neighbor base station is received by the power information corresponding to the ratio of the reference signal ). 
  	As per claim 12, FUJISHIRO, Lee teaches the apparatus according to claim 1, wherein the first and second reference signals is subjected to beamforming (para [0004], the signals are subjected to beamforming). 
	As per claim 13, FUJISHIRO, Lee teaches  an apparatus comprising: a processing circuitry configured to provide scheduling information to another apparatus (para [0143-0146], fig. 9, providing scheduling information to mobile device): and receive feedback channel status information including channel quality indicator (COD which is derived based on a ratio of   energy per resource element (EPRE) to CSI-RS EPRE., and the CQI is reported for each sub-band when a certain condition is satisfied (para [0143-0146], [0227] fig. 9, 17 base station is receiving feedback information from the mobile station regarding the channel state information  serving base station is scheduling information to user device in its vicinity, serving base station also receives feedback information such as channel information base station the interference signal).
	Lee teaches feed back channel status information including a channel quality indicator (CQI)   based on a ratio of   energy per resource element (EPRE) to CSIERS EPRE,  (para [0138], channel status information including a channel quality indicator may take into account the "Pc" or Pc_int ratio (PDSCH-to-CSI-RS ratio of energy per resource element) corresponding to the interfering point). 20130208604
 	Examiner supplies the same rationale as supplied in claim 1.
 	As per claim 15, FUJISHIRO, Lee teaches the apparatus according to claim 14, wherein the processing circuitry further provides   a notification of information that indicates a position of the IMR to the neighbor base station (para [0117], information that indicates a position of the IMR to the neighbor base station). 
 	As per claim 16, FUJISHIRO, Lee teaches the apparatus according to claim 13, wherein the circuitry further provides acquires information related to a transmission schedule of the reference signal from the neighbor base station (para [0264-0278], fig. 21, reference signal of the neighbor base station is received by the power information corresponding to the ratio of the reference signal ).. 
 
 	As per claim 20. (Currently Amended) FUJISHIRO, Lee a method comprising: acquiring scheduling information from another apparatus: measuring a first reference signal non-zero-power (NZP} CSLRS received from the serving base stations for channel measurement: measuring a second reference signal CSR-RS received for interference measurement (para [0280-0288], fig. 22, receiving from the serving a base station a CSI value which is a real value for channel measurement): and feeding back channel status information including a channel quality indicator (CQD of a servings base station, which is  based on a ratio of PDSCH energy per resource element (EPRE} to CSI-RS EPRE, wherein the COI is reported for each sub-band when a certain condition is satisfied (para [0280-0288], fig. 22,receiving another reference signal interference signal and feedback status for energy calculation based on a ratio of PDSCH energy per resource element (EPRE) to CSIERS EPRE, wherein the CQI is reported for each sub-band when a certain condition is satisfied when the neighbor base station is ready able to send the signal, the information includes energy per station of the data signal with respect to the reference each base station).
	Lee teaches feed back channel status information including a channel quality indicator (CQI)   based on a ratio of   energy per resource element (EPRE) to CSIERS EPRE,  (para [0138], channel status information including a channel quality indicator may take into account the "Pc" or Pc_int ratio (PDSCH-to-CSI-RS ratio of energy per resource element) corresponding to the interfering point).
 	Examiner supplies the same rationale as supplied in claim 1.
 
5.	Claim(s) 6-7, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJISHIRO, Lee further view of US PG Pub US 20150215927 A1 to Amirijoo et al (hereinafter Amirijoo).
	As per claim 6 , FUJISHIRO, Lee teaches the apparatus according to claim 1, Amirijoo teaches wherein   the processing circuitry is further configured to acquire the information related to the difference includes information that indicates restriction of a transmission schedule of the data signal in the neighbor base station in a predetermined period of time in future (para [0080], restriction of a transmission schedule of the data signal in the neighbor base station). 20150215927
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of FUJISHIRO by wherein the information related to the difference includes information that indicates restriction of a transmission schedule of the data signal in the neighbor base station in a predetermined period of time in future as suggested by Amirijoo, this modification would benefit   FUJISHIRO for improvements for compensating cell outage in mobile communication system.
	As per claim 7 , FUJISHIRO, Lee teaches the apparatus according to claim 6, Amirijoo teaches wherein the information that indicates the restriction of the transmission schedule includes information that indicates whether or not each sub-band is used to transmit the data signal (para [0016], restriction of the transmission schedule includes information that indicates whether or not each sub-band is used to transmit the data signal from the base station). 
 	Examiner supplies the same rationale as supplied in claim 6.
 	 
5.	Claim(s) 8-9, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJISHIRO, Lee further view of US PG Pub US 20120087273 A1 to Koo et al (hereinafter Koo).
	As per claim 8 , FUJISHIRO, Lee teaches the apparatus according to claim 6, Koo teaches wherein the information that indicates the restriction of the transmission schedule includes information that indicates whether or not each beam is used to transmit the data signal (para [0055], restriction of transmission is part of the information that indicates whether or not each beam is used to transmit the data signal).   
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of FUJISHIRO by wherein the information that indicates the restriction of the transmission schedule includes information that indicates whether or not each beam is used to transmit the data signal as suggested by Koo, this modification would benefit   FUJISHIRO for improvements for to solve the conventional problem is to provide a method for transmitting signal at a user equipment in a coordinated scheme.
	As per claim 9 , FUJISHIRO, Lee teaches the apparatus according to claim 6, Koo teaches wherein the information that indicates the restriction of the transmission vehicle includes information that indicates the restriction of the transmission schedule corresponding to each IMR, and the reference signal of the neighbor base station is received by an IMR corresponding to the restriction of the transmission schedule of the neighbor base station (para [0055], reference signal of the neighbor base station is received by an IMR corresponding to the restriction of the transmission schedule of the neighbor base station). 
  	Examiner supplies the same rationale as supplied in claim 8.
	As per claim 19,  FUJISHIRO, Lee teaches the apparatus according to claim 13, wherein the processing unit acquires information that indicates restriction of a transmission schedule of the data signal in the neighbor base station in a predetermined period of time in future from the neighbor base station (para [0055], reference signal of the neighbor base station is received by an IMR corresponding to the restriction of the transmission schedule of the neighbor base station). 
  	Examiner supplies the same rationale as supplied in claim 8.
5.	Claim(s) 21-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over FUJISHIRO, Lee further view of US PG Pub US 20150365153 A1 to KIM et al (hereinafter KIM).
	As per claim 21, (New) FUJISHIRO, Lee teaches the apparatus according to claim 1, KIM teaches wherein the processing circuitry is further configured to estimate the CQI for each sub-band on the basis of the scheduling information acquired from said another apparatus (para [0012], estimate the CQI for each sub-band on the basis of the scheduling information acquired from said another apparatus).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of FUJISHIRO by configured to estimate the CQI for each sub-band on the basis of the scheduling information acquired from said another apparatus as suggested by Koo, this modification would benefit   FUJISHIRO for efficient data processing mechanism and for transmission in a mobile communication network.
	As per claim 22, (New) FUJISHIRO, Lee teaches the apparatus according to claim 21, FUJISHIRO teaches wherein the sub-band is a frequency band that includes a plurality of sub-carriers or a frequency band that is obtained by dividing a component carrier to a plurality of parts (para [0089], frequency band includes carrier portion by dividing a component carrier to a plurality of parts such as dividing the subframe carrier portion into control channel and shared channel).
 	 	As per claim 23, (New) FUJISHIRO, Lee teaches the apparatus according to claim 13,  KIM teaches wherein the CQI for each sub-band is estimated on the basis of the schedule information (para [0012], estimate the CQI for each sub-band on the basis of the scheduling information acquired from said another apparatus)..
 	Examiner supplies the same rationale as supplied in claim 21.
	As per claim 24, (New) FUJISHIRO, Lee teaches the apparatus according to claim 23,  FUJISHIRO teaches wherein the sub-band is a frequency band that includes a plurality of sub-carriers or a frequency band that is obtained by dividing a component carrier to a plurality of parts(para [0089], frequency band includes carrier portion by dividing a component carrier to a plurality of parts such as dividing the subframe carrier portion into control channel and shared channel).
Response to Arguments
 	Applicant’s arguments with respect to claim(s)  1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	  					Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented inthis Office action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 	Prior arts made of record, not relied upon: US Patent Publication US 20150358099 A1; US Patent Publication US 20110305295 A1,   US Patent Publication US 20120218968 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467